                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                             CR-14-02-GF-BMM

          Plaintiff,

    vs.
                                                  ORDER ADOPTING FINDINGS AND
JAY HARWOOD OLD CHIEF,                                RECOMMENDATIONS

          Defendant.



      United States Magistrate Judge John Johnston conducted a revocation

hearing in this matter on February 14, 2019. (Doc. 121.) The United States accused

Defendant Jay Harwood Old Chief of violating his conditions of supervised release

by: 1) possessing methamphetamine; 2) using methamphetamine; and 3) failing to

report to his probation officer as directed. (Doc. 117 at 3.) Old Chief admitted to

all three violations of his supervised release. (Doc. 124 at 2.)

      Judge Johnston entered Findings and Recommendations on February 19,

2019. (Doc. 124.) Judge Johnston recommended that the Court revoke Old Chief’s

supervised release. Id. at 2. Judge Johnston recommended that the Court commit

Old Chief to the custody of the Bureau of Prisons for period of 6 months, with no

term of supervised release to follow. Id. at 3.

                                           1
      Old Chief waived his right to object to Judge Johnston’s Findings and

Recommendations. Id. The Government did not file an objection. The Court will

review Judge Johnston’s Findings and Recommendations for clear error. See

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). The Court finds no clear error in Judge Johnston’s Findings and

Recommendations. Old Chief’s violations represent a serious breach of the Court’s

trust. A custodial sentence of 6 months, with no term of supervised release to

follow, is a sufficient, but not greater than necessary sentence.

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 124) is ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Defendant Jay Harwood Old Chief is

sentenced to 6 months in custody with no period of supervised release to follow.

      DATED this 1st day of March, 2019.




                                          2
